Exhibit 13 Autoliv Annual Report 2007 Reader’s Guide Autoliv Inc. is incorporated in Delaware, USA, and Autoliv follows Generally Accepted Accounting ­Principles in the United States (U.S. GAAP). This annual report also contains certain non-U.S. GAAP measures. All amounts in this annual report are in U.S. dollars unless otherwise indicated. “We”, “the Company” and “Autoliv” refer to ­“Autoliv Inc.” as defined in Note 1 “Principles of Consolidation”. For forward-looking information, refer to the “Safe Harbor Statement”. Data on markets and competitors are Autoliv’s estimates that are based on orders awarded to us or our competitors. The estimates are also based on plans announced by vehicle manufacturers and regulatory agencies. Financial
